Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William H. Seals-Bey, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Seals-Bey v. Cross, No. 2:10-cv-00074-REM-JES, 2010 WL 3395707 (N.D.W.Va. Aug. 25, 2010). We dispense with oral argument because the *733facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.